February 27, 2008 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES 2007 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (SWX – NYSE) reported consolidated earnings of $1.97per basic share for 2007, a $0.10per share decrease from the $2.07per basic share earned in 2006.The 2006 results included a nonrecurring benefit of approximately $0.07per share related to a property tax settlement.Consolidated net income for 2007 was $83.2million, compared to $83.9million during 2006. According to Jeffrey W. Shaw, Chief Executive Officer, “We are pleased to report earnings of $1.97per share, our second best earnings performance in 15years and a noteworthy result in a time when there is turbulence in the economy.Two main factors prevented us from having a record year:lost operating margin resulting from warmer-than-normal weather, and a decline in the rate of customer growth due to the downturn in the housing market.Warmer-than-normal weather had an estimated impact of $12million on operating margin ($0.18per share) as Arizona experienced its warmest November in 113years of recorded history.We have included several proposed rate design changes in our most recently filed Arizona general rate case to address this weather-related volatility.”Addressing growth, Shaw said “For the first time in 15years, our new customer growth rate was below 3%we have not been immune from the downturn in the housing markets.While we cannot predict precisely when conditions in the housing market may return to more normal levels, we believe they will do so in the next two years.Until then, we anticipate that our growth rate will remain in the range of 1.5% to 3%.”Shaw concluded “Based on current economic conditions, we expect that 2008 will present several challenges to address, but believe our strategy focuses our efforts to meet those challenges.” During the fourth quarter of 2007, consolidated net income was $43.1million, or $1.01per basic share, versus $46.7million, or $1.12per basic share, for the fourth quarter of 2006. Natural Gas Operations Segment Results Full Year 2007 Operating margin, defined as operating revenues less the cost of gas sold, increased $35million between 2006 and 2007.The rate relief component of the increase was $18million ($15million in Arizona and $3million in California).Customer growth contributed $14million toward the operating margin increase as the Company added a net 29,000customers during 2007, an increase of about twopercent.Differences in heating demand, caused primarily by weather variations, accounted for the remaining $3million increase in operating margin as warmer-than-normal temperatures were experienced during both years (during 2007 the estimated negative weather-related impact was about $12million, while the negative impact during 2006 was approximately $15million). -more- Operating expenses increased $23.4million, or five percent, between years primarily due to general increases in labor and maintenance costs, and incremental operating costs (including depreciation and general taxes) associated with serving additional customers.Higher uncollectible expenses also contributed to the increase.A nonrecurring property tax settlement favorably affected operating expenses in 2006. Other income decreased $5.2million primarily as a result of a reduction in interest income due to the collection of previously deferred purchased gas adjustment (PGA) receivables and reduced returns on long-term investments.Net financing costs increased $872,000, or onepercent, between years primarily due to interest expense associated with deferred PGA balance payables and higher rates on variable-rate debt, partially offset by lower average debt outstanding. Fourth Quarter Operating margin decreased a net $2million in the fourth quarter of 2007 compared to the fourth quarter of 2006.Differences in heating demand caused by weather variations between periods accounted for a $5million decrease as Arizona experienced its warmest November on record in 2007.System-wide temperatures in both periods were warmer than normal (during the current quarter the estimated negative impact was $8million, while the negative impact during the prior-year quarter was $3million).The weather-related decrease was partially offset by an increase of $3million in margin attributable to new customers. -more- Operating expenses for the quarter decreased $3.6million, or threepercent, compared to the fourth quarter of 2006 primarily due to timing differences between periods for certain employee-related costs and lower customer-related expenses. Other income decreased $4.1million when compared to the same period in 2006 resulting from lower returns on long-term investments and a reduction in interest income associated with deferred PGA balances. Southwest Gas Corporation provides natural gas service to approximately 1,813,000customers in Arizona, Nevada, and California. This press release may contain statements which constitute "forward-looking statements" within the meaning of the Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, and changes in rate design. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) YEAR ENDED DECEMBER 31, 2007 2006 Consolidated Operating Revenues $ 2,152,088 $ 2,024,758 Net Income $ 83,246 $ 83,860 Average Number of Common Shares Outstanding 42,336 40,566 Basic Earnings Per Share $ 1.97 $ 2.07 Diluted Earnings Per Share $ 1.95 $ 2.05 QUARTER ENDED DECEMBER 31, Consolidated Operating Revenues $ 560,311 $ 565,115 Net Income $ 43,137 $ 46,707 Average Number of Common Shares Outstanding 42,683 41,587 Basic Earnings Per Share $ 1.01 $ 1.12 Diluted Earnings Per Share $ 1.00 $ 1.11 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED YEAR ENDED DECEMBER 31, DECEMBER 31, 2007 2006 2007 2006 Results of Consolidated Operations Contribution to net income - gas operations $ 39,584 $ 43,167 $ 72,494 $ 71,473 Contribution to net income - construction services 3,553 3,540 10,752 12,387 Net income $ 43,137 $ 46,707 $ 83,246 $ 83,860 Earnings per share - gas operations $ 0.93 $ 1.04 $ 1.71 $ 1.76 Earnings per share - construction services 0.08 0.08 0.26 0.31 Basic earnings per share $ 1.01 $ 1.12 $ 1.97 $ 2.07 Diluted earnings per share $ 1.00 $ 1.11 $ 1.95 $ 2.05 Average outstanding common shares 42,683 41,587 42,336 40,566 Average shares outstanding (assuming dilution) 43,030 42,058 42,714 40,975 Results of Natural Gas Operations Gas operating revenues $ 468,770 $ 492,043 $ 1,814,766 $ 1,727,394 Net cost of gas sold 251,741 273,141 1,086,194 1,033,988 Operating margin 217,029 218,902 728,572 693,406 Operations and maintenance expense 80,361 86,087 331,208 320,803 Depreciation and amortization 39,710 37,642 157,090 146,654 Taxes other than income taxes 9,300 9,242 37,553 34,994 Operating income 87,658 85,931 202,721 190,955 Other income (expense) (652 ) 3,482 4,850 10,049 Net interest deductions 21,970 21,552 86,436 85,567 Net interest deductions on subordinated debentures 1,932 1,931 7,727 7,724 Income before income taxes 63,104 65,930 113,408 107,713 Income tax expense 23,520 22,763 40,914 36,240 Contribution to net income - gas operations $ 39,584 $ 43,167 $ 72,494 $ 71,473 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA DECEMBER 31, 2007 FINANCIAL STATISTICS Market value to book value per share at year end 130 % Twelve months to date return on equity total company 8.8 % gas segment 8.1 % Common stock dividend yield at year end 2.9 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 922,721 8.40 % 9.50 % Southern Nevada 574,285 7.64 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 102,703 8.74 10.38 Northern California 45,487 8.74 10.38 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS YEAR ENDED DECEMBER 31, (In dekatherms) 2007 2006 2005 Residential 69,806,322 67,760,496 65,046,522 Small commercial 31,066,563 30,985,648 30,007,227 Large commercial 12,756,072 12,825,532 11,183,873 Industrial / Other 10,352,500 14,924,252 15,654,230 Transportation 112,842,208 117,523,796 127,396,344 Total system throughput 236,823,665 244,019,724 249,288,196 HEATING DEGREE DAY COMPARISON Actual 1,850 1,820 1,742 Ten-year average 1,936 1,956 1,963 Heating degree days for prior periods have been recalculated using the current period customer mix.
